Barnard, P. J.:
There is but a single question presented by this appeal. By the provision of chapter 268 of the Laws of 1877, as amended by -chapter 226 of the Laws of 1878, the county treasurer had, whose duty it was so to do by these laws, prepared lists of the various lots in Queens county upon which the taxes were unpaid for the year 1877 ; and about the 20th April, 1878, had delivered the lists as required by these laws, together "with a notice that the same would be sold if the taxes and expenses were not paid by the day fixed in the notice. After these lists had been in the hands of the printers, and were almost entirely set up, the relator offered to pay his tax without any payment to the county treasurer.
Section 21 of chapter 226 of Laws of 1878, provides as follows : “ The county treasurer shall be allowed, in case the proceedings be discontinued before the sale, in accordance with the provisions of this act, the amount actually paid by him lor publication, in newspapers as aforesaid, and for his own fees upon the same, the sum of one dollar for every lot, plot or parcel so assessed.” We think that the county treasurer, in addition to the *310tax, was entitled to the sum of one dollar upon each piece, of" relator’s land separately assessed under this section. He had done' his duty in making out the list and delivering it to the printers. They had set it up in print, and the list was published on the tenth of May, a few days after the relator wished to pay the tax. The county treasurer was charged with no further duty until the day of sale. In case of sale, he was entitled to $1.50 for each lot. assessed separately. The proceedings were not initiated by the-printer, but by the county treasurer. They were commenced when the list was delivered to the printer for publication. The-discontinuance, intended by the act in question, is affected by a. payment at any time after the delivery of the completed list to: the printer.
The judgment and order appealed from should, therefore, be. affirmed, with costs.
Pratt, J., concurred.
Present ■— Barnard, P. J.; Dykman and Pratt, JJ.
Judgment affirmed, with costs.